Citation Nr: 1527732	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-00 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a recurrent right hip disorder, to include as secondary to service-connected lumbosacral strain with degenerative facet joint and disc disease ("lumbosacral condition").  

2.  Entitlement to service connection for a recurrent left hip disorder, to include as secondary to service-connected lumbosacral condition.  

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbosacral condition.    

4.  Entitlement to service connection for a recurrent thoracic spine disorder, to include as secondary to service-connected lumbosacral condition.   

5.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected lumbosacral condition.   

6.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected lumbosacral condition.  

7.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right lower extremity radiculopathy.  

8.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	J. Berry, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 1968 to September 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Fargo, North Dakota, Regional Office (RO) which proposed to reduce the disability evaluation for the Veteran's lumbosacral strain with degenerative facet joint disease and degenerative disc disease from 20 to 10 percent; denied service connection for a right hip disorder, a left hip disorder, a cervical spine disorder, a thoracic spine disorder, a right knee disorder, and a left knee disorder; and denied increased evaluations for the Veteran's right lower extremity radiculopathy and left lower extremity radiculopathy.  

In April 2013, the RO effectuated the proposed reduction as of July 1, 2013, and the Veteran's attorney filed a notice of disagreement in May 2013.  However, in December 2013, the RO determined that the reduction of the evaluation for the Veteran's lumbosacral strain with degenerative facet joint disease and degenerative disc disease from 20 to 10 percent effective as of July 1, 2013, was improper and restored the 20 percent evaluation for that disability.  This will a full grant of the benefit sought by the notice of disagreement - i.e., no reduction in rating - so this issue is not part of the current appeal. 

The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issues of service connection for a cervical spine disorder, a thoracic spine disorder, a right knee disorder, and a left knee disorder and the evaluation of the Veteran's right lower extremity radiculopathy and left lower extremity radiculopathy are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  A recurrent right hip disorder was not shown during active service or at any time thereafter.  

2.  A recurrent left hip disorder was not shown during active service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a recurrent right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 3.310 (2014).  

2.  The criteria for service connection for a recurrent left hip disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 1154(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In reference to the issues of service connection for a recurrent right hip disorder and a recurrent left hip disorder, VA has issued several VCAA notices to the Veteran including a September 2012 notice which informed the Veteran of the evidence generally needed to support a claim of service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claims.  The September 2012 VCAA notice was issued to the Veteran prior to the December 2012 rating decision from which the instant appeal arises.  The issues were readjudicated in the December 2013 statement of the case (SOC).  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded an October 2012 VA hip examination.  The examination report is of record.  To that end, when VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that all relevant records were reviewed and the opinions requested were provided.  In an April 2014 written statement, the Veteran's attorney indicated that the October 2012 VA examination revealed that the Veteran was experiencing bilateral lower extremity radiculopathy which involved the hips.  He advanced that the evaluation was "cursory;" "failed to make symptomatology findings regarding Veteran's bilateral hip claims;" and reported "incomplete and inconsistent findings."  As will be discussed in greater detail below, the October 2012 VA examination report clearly indicates that no recurrent right hip and left hip disorders were identified or otherwise diagnosed on physical and contemporaneous X-ray examinations and the Veteran's bilateral hip symptomatology was found instead to be a component of his service-connected lumbosacral spine disorder and associated service-connected right and left lower extremity radiculopathy.  The fact that an evaluation does not produce the desired result does not, in and of itself, render an examination inadequate for rating purposes.  

All identified and available relevant documentation has been secured and all relevant facts have been developed as to the issues of service connection for right and left hip disorders.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection for Recurrent Right and Left Hip Disorders

The Veteran asserts that service connection for a bilateral hip disorder is warranted as the claimed disability was incurred during active service or, in the alternative, secondary to his service-connected lumbosacral strain.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for lumbosacral strain with degenerative facet joint disease and degenerative disc disease, right lower extremity radiculopathy, and left lower extremity radiculopathy.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The Veteran's service treatment records make no reference to either a recurrent right hip disorder or a recurrent left hip disorder.  

In an August 2010 written statement, the Veteran advanced that he experienced "great pain in [the sacroiliac] area, buttocks, and hips, and to the legs" of "etiology unknown" which was associated with movement.  

In his August 2012 informal claim for service connection, the Veteran stated that he was "not able to do a ton of physical activity without having excruciating pain in my hips."  He denied receiving treatment for a hip disorder.  

At the October 2012 VA hip examination, the Veteran presented an approximate 15 year history of bilateral hip pain and an associated burning sensation.  Contemporaneous X-ray studies of the hips revealed no abnormalities.  No hip disorder was diagnosed.  The examiner indicated "no" to the question of "[d]oes the Veteran have or has he/she ever had a hip and/or thigh condition?"  She commented that: "Veteran's pain is related more to [sacroiliac] joint pain;" "hip examination did not have any significant abnormalities and recent X-rays did not indicate any arthritis or other abnormalities;" and "[t]he Veteran's hip conditions are related to [sacroiliac] joint which is a low back condition and not related to his hip condition as is proven by the Veteran's hip examination and pelvic/hip X-rays that were negative for any abnormalities."  The examiner clarified further that "[i]t is my opinion that claimed conditions of ... bilateral hip is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition."  

In the Veteran's December 2012 notice of disagreement (NOD), the Veteran's attorney states that the Veteran's "hips start burning after a short period of time" and prevented him from pheasant hunting and dancing.  The Veteran believed that his "hip conditions are secondary to his back condition."  

The April 2014 written statement from the Veteran's attorney conveys that the Veteran's bilateral hip disability was manifested by lower extremity radiculopathy encompassing the hips.  

Recurrent right hip and left hip disorders were not objectively manifested during active service or at any time thereafter.  The October 2012 VA hip examination report expressly states that no hip abnormalities were identified on either physical or X-ray evaluation of the hips.  The Veteran's bilateral hip pain was specifically attributed to his service-connected lumbosacral disorder and right lower extremity and left lower extremity radiculopathy.  The Veteran has acknowledged that his bilateral hip complaints consist principally of radiating pain from his lumbosacral spine.  To the extent that he advances that he has distinct recurrent right hip and left hip disorders, the Veteran has not indicated that such recurrent disabilities have been diagnosed by a medical professional.  Indeed, such contentions are supported solely by the Veteran's own lay statements.  The Veteran is not competent to offer an opinion concerning the etiology of his bilateral hip pain. The Veteran is not a medical professional and has not offered any form of medical qualification.  The question of the etiology of such symptoms is not amenable to observation alone and is too complex to be addressed by a layperson.  See Jandreau, supra.  

In the absence of any evidence of recurrent right hip and left hip disorders during active service or at any time thereafter, the Board concludes that service connection for the claimed disabilities is not warranted.  


ORDER

Service connection for a right hip disorder is denied.  

Service connection for a left hip disorder is denied.  


REMAND

Cervical Spine

The Veteran asserts that service connection for a cervical spine disorder is warranted as the claimed disability originated during active service or, in the alternative, was incurred secondary to his service-connected lumbosacral spine disorder.  

The report of an October 2012 VA spinal examination report indicates that the Veteran complained of neck pain and limitation of motion of five years' duration.  He was diagnosed with cervical spine intervertebral disc syndrome and degenerative joint disease.  The examiner commented that "[d]egenerative changes in the lumbar spine are unrelated to degenerative changes in the cervical spine" and "[i]t is my opinion that the claimed conditions of neck ... is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition."  She made no findings as to whether the Veteran's diagnosed cervical spine disability had increased in severity beyond its natural progression due to the Veteran's service-connected lumbosacral strain with degenerative facet joint disease and degenerative disc disease.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that further VA spinal evaluation is necessary to adequately address the issues raised by the instant appeal.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA clinical documentation dated after December 2013 is not of record.  

Thoracic Spine

The Veteran asserts that service connection for a recurrent thoracic spine disorder is warranted as the claimed disability originated during active service or, in the alternative, was incurred secondary to his service-connected lumbosacral spine disorder.  

The VA clinical documentation is in apparent conflict as to whether the Veteran has a recurrent thoracic spine disorder.  The report of the October 2012 VA spine examination states that "[n]o abnormalities of the thoracic spine were noted on examination."  A November 2013 VA physical medicine rehabilitation treatment record states that an impression of "somatic dysfunction of the cervical, thoracic, lumbar spine, pelvis and sacrum" was advanced.  A December 2013 VA treatment record states that the Veteran had "non-allopathic lesions of thoracic region."  The Board finds that further VA spinal examination is necessary to determine whether the Veteran has a recurrent thoracic spine disorder and, if so, its relationship, if any, to active service and/or the Veteran's service-connected disorders.  

Knees

The Veteran asserts that service connection for post-operative right and left knee disorders is warranted as the claimed disabilities originated during active service or, in the alternative, were incurred secondary to his service-connected lumbosacral spine disorder.  

A November 2006 VA treatment record states that the Veteran "has had two surgeries on both knees."  The report of an October 2012 VA knee examination states that the Veteran reported that: he had "slipped while getting out of a truck at work and hyperflexed his knee backwards and tore the meniscus in his right knee;" underwent surgical repair of a right medial meniscal tear in "1978-1979;" and underwent arthroscopy for left knee cartilage damage in "1985-1986."  Clinical documentation of the cited surgical treatment is not of record.  

Right Lower Extremity and Left Lower Extremity Radiculopathy

The Veteran asserts that his right lower extremity and left lower extremity radiculopathy has increased in severity.  In April 2014, the Veteran's attorney advances that the reports of the October 2012 VA spinal and peripheral nerve examinations are inadequate for rating purposes and requests that the Veteran's appeal be remanded to the AOJ so that the Veteran may be afforded further VA examination.  Given the apparent increase in severity of the Veteran's service-connected disabilities, the Board finds that further VA neurological evaluation would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his cervical spine, thoracic spine, right knee, and left knee disorders and all treatment of his service-connected right lower extremity and left lower extremity radiculopathy after December 2013 including the names and addresses of all health care providers whose records have not already been provided to VA.  The Veteran should specifically identify the medical facilities where his multiple knee surgeries were performed.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after December 2013.  

3.  Schedule the Veteran for a VA spinal examination to assist in determining the nature and etiology of his cervical spine and thoracic spine disabilities and their relationship, if any, to active service and/or his service-connected disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should expressly state whether the Veteran has a recurrent thoracic spine disorder.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent cervical spine disorder and recurrent thoracic spine disorder had its onset during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

Service connection is currently in effect for lumbosacral strain with degenerative facet joint disease and degenerative disc disease, right lower extremity radiculopathy, and left lower extremity radiculopathy.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA neurological examination to assist in determining the current nature and severity of his right lower extremity and left lower extremity radiculopathy.  All indicated tests and studies should be accomplished and the findings then reported in detail.    

5.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


